Peeks, J.,
delivered the opinion of the court.
This suit was instituted upon eleven special tax-bills issued for the alleged proportionate cost of constructing sewers in Gingrass Creek Sewer District No. 2. The defenses interposed, are: (1) That the sewer improvements forming part of the aggregate work, as far as they drain or benefit the defendant’s property, consist of clay pipe sewers, which connect directly with a public sewer known as Prairie Avenue Sewer, and which is no part of the system of the drainage or sewerage of Gingrass Creek Sewer District No. 2; that the property charged has no benefit of the costly district sewer built in that district and is therefore not chargeable with the proportionate cost. (2) That the assessment of the special tax on each lot sought to be charged is in excess of twenty-five per centum of the value of the lot and void as to such excess under the limitation established by the city charter.
The trial of the cause by the court without the intervention of a jury, resulted in a judgment for plaintiff for the full amount of the bills.
There is no assignment of errors in the defendant’s brief, although the general drag-net assignment has been filed as usual. As no instructions were asked, except one in the nature of a demurrer to the evidence, and as no objections were made to any evidence, except to the admission of the special tax-bills in evidence, we must gather the defendant’s complaints as best we can from the printed argument of his counsel.
It is contended that since the district sewer is of no benefit in draining the defendant’s property, and since all special assessments of this character can be upheld *204only as special benefit taxes, tbe court should have excluded the tax-bills when offered in evidence, and given the declaration of law asked by the defendant. Without entering into a discussion of the merits of the premises of this argument, it will suffice to say that the question is not properly before us, and we need not decide whether or not property annexed to a sewer district which neither is nor can be drained fin to the district sewer constructed therein, can become taxable for the construction of such sewer, since the evidence makes out no such case.
. The only evidence on that point is that of the plaintiff, who on cross-examination states (such being the admitted fact) that at present the defendant’s property is not drained into this district sewer, thus constructed. It does not appear, however, either that it is not intended thus to be drained hereafter, or that such drainage, owing to the surrounding physical facts, is impracticable.
The tax-bills were prima-facie evidence of the liability of the owner of the property therein named. Ess v. Bouton, 64 Mo. 106; Heman v. Payne, 27 Mo. App. 483. They were thus prima-facie evidence of the minor fact that the property had been benefited to the amount charged. Seibert v. Tiffany, 8 Mo. App. 33. Being such evidence they were necessarily admissible, unless their prima-facie effect was done away with by other evidence offered by plaintiff himself. Hence the objection to their admission was properly overruled and the defendant’s request for a non-suit was properly refused.
On the second point the defendant offered affirmative evidence tending to show that the tax was largely in excess of twenty-five per centum of the value of the property. The limitation contained in section 18, article 6, of the charter, has reference to street improvements only. The context of the entire article *205admits of no other construction, and there is practically no limit in the levy of special sewer taxes. The argument advanced in Zoeller v. Kellogg, 4 Mo. App. 163, in favor of limitation of special taxes, regardless of any limitation by positive provisions of law, is untenable, as was shown in Allen v. Krenning, 23 Mo. App. 569, and the former case was substantially overruled in the latter.
There is no error in the record and the judgment is affirmed with the concurrence of the other judges.